Fourth Court of Appeals
                                        San Antonio, Texas

                                             November 30, 2018

                                            No. 04-18-00682-CV

                                            IN RE REINA S.C.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On September 23, 2018, relator filed a petition for writ of mandamus; one of the real
parties in interest filed a response. After considering the petition and response, this court
concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). This court’s opinion will issue at a later
date.

           It is so ORDERED on November 30, 2018.


                                                             _________________________________
                                                             Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
 This proceeding arises out of Cause No. 2018-PA-01865, styled In the Interest of J.J.R.S. and L.J.R.S., Children,
pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Charles E. Montemayor presiding.